Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-5 and 11-15 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/08/2021.
Applicant’s election without traverse of claims 6-10 in the reply filed on 12/08/2021 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Pena (US20160332384A1 cited in the IDS).
As for Claim 6, De Pena teaches:
An additive manufacturing system comprising: a dispensing device to deposit a build material over a build surface ([0039]); a thermal energy source to heat the build material ([0042] [0056]); and a controller ([0019]) to cause: the dispensing device to deposit a plurality of preliminary layers of the build material on a build platform ([0039]); the thermal energy source to heat the preliminary layers by closed-loop control ([0042] [0056]); the dispensing device to deposit a plurality of production layers of the build material over the preliminary layers ([0039]); the applicator to apply selectively the fusing agent to form a plurality of object layers in the production layers ([0026]); and the thermal energy source to heat and fuse the object layers to create a three-dimensional object ([0042] [0056]), wherein the system is controlled not to fuse a majority of the build material in a majority of the preliminary layers ([0046]-[0048]).
De Pena is silent to an applicator to apply selectively a fusing agent and to apply selectively a cooling agent to the build material. However, De Pena teaches that the system can be configured to apply a fusing agent in [0026] and a cooling agent in [0088]. Paragraph [0026] also teaches distributor 202.  
One of ordinary skill in the art would have found it obvious at the time the invention was effectively filed to use an applicator for fusing agent and cooling agent. Since De Pena teaches applying a fusing agent and a cooling agent one of ordinary skill would have been motivated to use the distributor of as taught by De Pena to apply a necessary amount to give a desired product.
As for Claim 7, De Pena teaches:
The system of claim 6 comprising a thermal imaging device to measure a temperature of the build material, wherein the thermal imaging device is to measure a temperature distribution across a layer of the preliminary layers; wherein the controller is to: analyze the temperature distribution to map locations of any hot spots relative to the build surface; select a spray pattern to apply the cooling agent to the mapped locations; and cause the applicator to apply the cooling agent to a layer of the production layers according to the selected spray pattern ([0051] and [0066] teaches temperature sensor 228. [0085]-[0088] teaches working with temperature data and compensating for different temperatures.).
Allowable Subject Matter
Claims 8-10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record does not teach, suggest, or disclose wherein the controller is to divide the plurality of preliminary layers to include a first set of layers and a second set of layers, wherein the controller is to cause the dispensing device to spread the first set of layers before causing the thermal energy source to heat the first set of layers, and wherein controller is to cause the dispensing device to spread an individual layer of the second set of layers and to cause the thermal energy source to heat the individual layer before causing the dispensing device to spread a subsequent layer of the second set of layers and before causing the thermal energy source to heat the subsequent layer;
wherein the controller is to divide the plurality of preliminary layers to include a first set of layers and a second set of layers, wherein the controller is to provide a fixed power level to the thermal energy source to heat the first set of layers and is to provide a variable power level to the thermal energy source to heat the second set of layers;
comprising a thermal imaging device to measure a temperature of the build material, wherein the controller is to divide the build surface to include a buildable region having a perimeter and a thermal boundary region disposed outside the perimeter of the buildable region, wherein the controller is to cause the thermal imaging device to make a plurality of temperature measurements in the buildable region and is to control the thermal energy source based on the temperature measurements from the buildable region to heat the preliminary layers, and wherein the object layers are to be formed over the buildable region, wherein the controller is to cause the thermal imaging device to make a plurality of temperature measurements in the thermal boundary region and is to control the thermal energy source based on the temperature measurements from the thermal boundary region to heat the production layers, including the object layers.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHA ANN THOMAS whose telephone number is (571)272-3219. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A.T./Examiner, Art Unit 1741                                                                                                                                                                                                        


/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741